Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10,365,942 (hereafter ‘942) in view of “AutoParam: Automated Control of Application-Level Performance in Virtualized Server Environments” to Wang et al. (hereafter Wang).  More specifically, as to claims 1-20 of patent ‘942 teaches all the limitation of claims 1-20 aside from the cost being at each tier of the plurality of tiers. Wang teaches dynamically sizing VMs that hosts individual tiers of multi-tier applications to maintain/achieve resource utilization target based at least in part on collected resource utilization/consumption and meeting application-level performance guarantee SLO [abstract, lines 1-17; Section II. Virtualized Server Environments, subsection A. Overall testbed setup “Each tier of the application is hosted in a virtual container…”; Section II. Virtualized Server Environments, subsection C. Sensors and actuators; Section III. Design of AutoParam, subsection A. Virtualized Server Queueing Model “We extended the model…utilization of each container is defined as the ratio of average CPU consumption”; Section III. Design of AutoParam, subsection B. 2) Target resource utilization is estimated based on the performance model to meet the application-level SLO].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined patent ‘942 with Wang to implement a more granular approach in optimizing the scaling of a multi-tier application by individually addressing each tier to achieve the predictable result of scaling an application or a system.  Below is an example of side by side comparison of claim 1 of patent ‘942 and the instant claims 1-2.


US Patent 10,365,942
Instant Application
1. A method comprising: 
determining a performance of a multi-component application distributed across a plurality of tiers based on at least one processing resource parameter for the multi-component application; 
calculating, via a processor, an optimized utility of the multi-component application based on a cost to execute the multi-component application and the at least one processing resource parameter; and 
for each of the plurality of tiers, adjusting a number of virtual machines assigned to one or more of the plurality of tiers based at least on the calculating and 


a scaling factor for each of the plurality of tiers, wherein the adjusting comprises instantiating or powering off one or more of the virtual machines.
1. (Currently Amended) A method comprising: determining a performance of a multi-component application distributed across a plurality of tiers based on at least one processing resource parameter for the multi-component application; 


calculating, via a processor, an optimized utility of the multi-component application based on a cost at each tier of the plurality of tiers to execute the multi-component application and the at least one processing resource parameter; and 


for one or more of the plurality of tiers, adjusting a count of virtual computing instances assigned to the one or more of the plurality of tiers based at least on the calculating.

2. (Currently Amended) The method of claim 1, wherein adjusting the number of virtual computing instances assigned to the one or more of the plurality of tiers is based on a scaling factor determined for each of the plurality of tiers.



Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8 of US Patent 9,081,622 (hereafter ‘622) in view of “AutoParam: Automated Control of Application-Level Performance in Virtualized Server Environments” to Wang et al. (hereafter Wang) and further in view of “Adaptive resource provisioning for read intensive multi-tier applications in the cloud” to Iqbal et al. (hereafter Iqbal).  More specifically, claims 1-4 and 8 of patent ‘622 teaches all the limitation of claims 1-5 and 7 aside from the cost being at each tier of the plurality of tiers. Wang teaches dynamically sizing VMs that hosts individual tiers of multi-tier applications to maintain/achieve resource utilization target based at least in part on collected resource utilization/consumption and meeting application-level performance guarantee SLO [abstract, lines 1-17; Section II. Virtualized Server Environments, subsection A. Overall testbed setup “Each tier of the application is hosted in a virtual container…”; Section II. Virtualized Server Environments, subsection C. Sensors and actuators; Section III. Design of AutoParam, subsection A. Virtualized Server Queueing Model “We extended the model…utilization of each container is defined as the ratio of average CPU consumption”; Section III. Design of AutoParam, subsection B. 2) Target resource utilization is estimated based on the performance model to meet the application-level SLO].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined patent ‘622 with Wang to implement a more granular approach in optimizing the scaling of a multi-tier application by individually addressing each tier to achieve the predictable result of scaling an application or a system.  In addition, as to claims 1-4 and 8 of patent ‘622 and Wang does not teach adjusting a count of virtual computing instances assigned to one or more of the plurality of tiers based at least on the calculating.  However, Iqbal teaches the addition or removal of server/virtual machine to a specific tier of a multi-tier application [p. 873, section 3.1; p. 873, right column, lines 4-8; p. 878, left column, lines 5-6].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify patent ‘622 and Wang to implement horizontal scaling as to vertical scaling by adding resource such as a virtual machine to scale a multi-tier application to achieve the predictable result of addressing the scalability/resource/performance concern of a system.  

As to claim 6, this claim is rejected for the same reason as claims 1-5 and 7 above with respect to claim 6 of patent ‘622.  Furthermore, the difference being claim 6 of the instant application and claim 6 of patent ‘622 claimed in a different claim hierarchy.  However, implementing claims in different claim hierarchy are well known in the art and would have been a matter of design choice. 

Claims 8-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 and 19-20 of patent ‘622 in view of Wang and Iqbal for the same reason as claims 1-5 and 7 above.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of patent ‘622 in view of Wang and Iqbal for the same reason as claim 6 above.
Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 13 of patent ‘622 in view of Wang and Iqbal for the same reason as claims 1-5 and 7 above.  

Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 for the same reason as claims 1-7 above.  Furthermore, the difference being claims 18-19 of the instant application and claim 4 of patent ‘622 are in a different statutory category.  However, implementing claims in different category are well known in the art and would have been a matter of design choice. 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of patent ‘622 for the same reason as claim 6 above.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 8 of US Patent 9,529,637 (hereafter ‘637) in view Wang and further in view of Iqbal.  More specifically, as to claims 1-4, 6 and 8 of patent ‘637 teaches all the limitation of claims 1-7 aside from the cost being at each tier of the plurality of tiers. Wang teaches dynamically sizing VMs that hosts individual tiers of multi-tier applications to maintain/achieve resource utilization target based at least in part on collected resource utilization/consumption and meeting application-level performance guarantee SLO [abstract, lines 1-17; Section II. Virtualized Server Environments, subsection A. Overall testbed setup “Each tier of the application is hosted in a virtual container…”; Section II. Virtualized Server Environments, subsection C. Sensors and actuators; Section III. Design of AutoParam, subsection A. Virtualized Server Queueing Model “We extended the model…utilization of each container is defined as the ratio of average CPU consumption”; Section III. Design of AutoParam, subsection B. 2) Target resource utilization is estimated based on the performance model to meet the application-level SLO].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined patent ‘622 with Wang to implement a more granular approach in optimizing the scaling of a multi-tier application by individually addressing each tier to achieve the predictable result of scaling an application or a system.  Furthermore, patent ‘637 and Wang does not teach adjusting a count of virtual computing instances assigned to one or more of the plurality of tiers based at least on the calculating.  However, Iqbal teaches the addition or removal of server/virtual machine to a specific tier of a multi-tier application [p. 873, section 3.1; p. 873, right column, lines 4-8; p. 878, left column, lines 5-6].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify patent ‘637 and Wang to implement horizontal scaling as to vertical scaling by adding resource such as a virtual machine to scale a multi-tier application to achieve the predictable result of addressing the scalability/resource/performance concern of a system.  
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 and 20 of patent ‘637 in view of Wang and Iqbal for the same reason as claims 1-7 above.  
Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 13 of patent ‘637 in view of Wang and Iqbal for the same reason as claims 1-7 above.  
Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of patent ‘637 for the same reason as claims 1-7 above.  Furthermore, the difference being claims 18-19 of the instant application and claim 4 of patent ‘637 claimed in a different statutory category.  However, implementing claims in different category are well known in the art and would have been a matter of design choice. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of patent ‘637 for the same reason as claims 18-19 above. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 7-9, 11-12, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “AutoParam: Automated Control of Application-Level Performance in Virtualized Server Environments” to Wang et al. (hereafter Wang) in view of “Adaptive resource provisioning for read intensive multi-tier applications in the cloud” to Iqbal et al. (hereafter Iqbal).
Wang was cited in applicant’s IDS filed on 7/26/19.

As to claim 1, Wang teaches the invention substantially as claimed including a method comprising:
determining a performance of a multi-component application distributed across a plurality of tiers based on at least one processing resource parameter for the multi-component application [achieving performance guarantees by adjusting size of VM containers; an application-level performance guarantee (i.e. minimum performance level) of three-tier application(s) running within VM containers, abstract; Section II. Virtualized Server Environments, subsection A. Overall testbed setup; Fig. 1];
calculating, via a processor, an optimized utility of the multi-component application based on a cost at each tier of the plurality of tiers to execute the multi-component application and the at least one processing resource parameter [dynamically sizing VMs that hosts individual tiers of multi-tier applications to maintain/achieve resource utilization target based at least in part on collected resource utilization/consumption and meeting application-level performance guarantee SLO, abstract, lines 1-17; Section II. Virtualized Server Environments, subsection A. Overall testbed setup “Each tier of the application is hosted in a virtual container…”; Section II. Virtualized Server Environments, subsection C. Sensors and actuators; Section III. Design of AutoParam, subsection A. Virtualized Server Queueing Model “We extended the model…utilization of each container is defined as the ratio of average CPU consumption”; Section III. Design of AutoParam, subsection B. 2) Target resource utilization is estimated based on the performance model to meet the application-level SLO]; and 
for one or more of the plurality of tiers, adjusting one or more virtual computing instances assigned to the one or more of the plurality of tiers based at least on the calculating [adjustment of resource entitlement of a container changes utilization, Section III. Design of AutoParam, subsection B. Design of Auto Param, “the controller adjusts the resource entitlement (Et, t=1,2,3) to the container…at the utilization target”].

Wang does not specifically teach the adjustment of one or more virtual computing instances as adjusting a count of virtual computing instances as claimed.  However, Iqbal teaches the addition or removal of server/virtual machine to or from a specific tier of a multi-tier application [p. 873, section 3.1; p. 873, right column, lines 4-8; p. 878, left column, lines 5-6]. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have implement horizontal scaling as to vertical scaling by adding resource such as a virtual machine to scale a multi-tier application to achieve the predictable result of scaling an application or a system.  

As to claim 2, Wang as modified teaches the invention as claimed including wherein adjusting the number of workloads assigned to the one or more of the plurality of tiers is based on a scaling factor determined for each of the plurality of tiers [adjusting size of VM containers; each application tier of the three-tier application(s) runs within a particular VM container, abstract; Section II. Virtualized Server Environments, subsection A. Overall testbed setup; Fig. 1] (Note: in the absence of a definition for scaling factor, the examiner is giving the limitation its broadest reasonable interpretation as an arbitrary amount of resources).  

As to claims 4-5, these claims are rejected for the same reason as claim 1 above.

As to claim 7, Wang as modified teaches the invention as claimed including wherein the calculated optimized utility of the multi-component application minimizes cost and maximizes performance at each tier of the plurality of tier [optimized resource utilization “such that the cost of the resources is minimized”, Section III. Design of AutoParam, subsection B. 2) Target resource utilization is estimated based on the performance model to meet the application-level SLO; optimization finds the correlation between performance and resource efficiency such that a best performing container by automatically determining system level parameters, Table 4 and Section V. Conclusions].

As to claims 8-9 and 11-12, these claims are rejected for the same reason as claims 1-2 and 4-5 above.  In addition, Wang teaches physical computer, virtualization thereof, and AutoParam tool in performing the functions of determine, calculate and adjust [Section I. Introduction].

As to claim 14, Wang as modified teaches the invention as claimed including wherein the performance is based on at least one of a latency and a throughput of the multi-component application [Section III. Design of AutoParam, subsection B. 1) Resource utilization is under control in the innermost layer, but the targets need to be decided automatically, “adaptive controller resulted in lower response time and higher throughput”]. 

As to claims 15-16 and 18-19, these claims are rejected for the same reason as claims 8-9, and 11-12 above.

Allowable Subject Matter
Claims 3, 6, 10, 13, 17 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming the non-statutory double patenting rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in claims 3, 6, 10, 13, 17 and 20.

Adjusting resource allocation as resource demand in a multi-tier application changes to maintain a utilization target (i.e. performance level) taking into consideration an application-level Service Level Objective (i.e. minimum performance level), resource entitlement (i.e. maximum resource allowed or maximum performance level), cost (i.e. current level of resource consumption) in a per application tier basis was disclosed in "AutoParam: Automated Control of Application-Level Performance in Virtualized Server Environments”.  Iqbal teaches the addition or removal of server/virtual machine to a specific tier of a multi-tier application [p. 873, section 3.1; p. 873, right column, lines 4-8; p. 878, left column, lines 5-6].  The prior arts of record when taken individually or in combination do not expressly teach or render obvious the invention as a whole as recited in claims 3, 6, 10, 13, 17 and 20. 

Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claims 3, 6, 10, 13, 17 and 20 as a whole.
Response to Arguments
Applicant's arguments filed on 4/29/22 have been fully considered but are not persuasive.

In the remarks, Applicant argued in substance that:
Applicant has amended Claim 1 to further define that the calculations being made are at each tier, not all tiers combined as one (e.g., the entire container in Wang). That is, in Claim 1, each tier in Claim 1 has a cost the is calculated and each tier is optimized.
Examiner respectfully traversed Applicant's remarks:
As to point (a), the examiner respectfully disagrees.  Nowhere does Wang teaches a container being a combination of all tiers.  As cited, Wang teaches a three-tier application where “each tier of the application is hosted in a virtual container” [Fig. 1; Section II. Virtualized Server Environments, subsection A. Overall testbed setup “Each tier of the application is hosted in a virtual container…”] wherein “utilization targets and sizes of the virtual servers hosting individual tiers of multi-tier applications” are automatically determined [abstract, lines 7-16] such that each of the container of a particular size, corresponding to each tier, is being tuned/optimized [adjustment of resource entitlement of a container changes utilization, Section III. Design of AutoParam, subsection B. Design of Auto Param, “the controller adjusts the resource entitlement (Et, t=1,2,3) to the container…at the utilization target”].  Since the claimed tier is equivalent to a tier implemented/hosted in a container/server as being disclosed in Wang, the optimization/adjustment/tuning of a container is equivalent to the optimization of a tier, such that the claimed limitations are satisfied. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/ Primary Examiner, Art Unit 2199